Per Curiam,
All the facts upon which this contention depends are fully set forth iii the case stated for the opinion of the court below. On those facts it was rightly held that upon the death of John S. Moore, the. younger, the real estate in question descended under our intestate law to and vested in Margaret Henszey, subject to a life estate therein in favor of Elizabeth E. Parker, now deceased; and accordingly judgment in favor of the plaintiffs was rightly entered.
Any doubt that might otherwise exist as to the proper con*355straction, of the act is dispelled by the comprehensive and emphatic language of the ninth section which declares: “ That no person who is not of the blood of the ancestors or other relations from whom the real estate descended, or by whom it was given or devised to the intestate, shall in any of the cases before mentioned take any estate of inheritance therein, but, such real estate, subject to such life estate as may be in existence by virtue of this act, shall pass to and vest in such other persons as would be entitled by this act if the persons, not of the blood of such ancestor or other relation, had never existed, or were dead at the decease of the intestate.” In express terms, this provision applies to each and all “of the cases before mentioned ” in the act.
We find no error in the judgment, and it is therefore affirmed.